Citation Nr: 1208427	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-02 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for the residuals of shell fragment wounds (SFWs) of the face and neck, on an accrued benefits basis.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for feet and leg problems, to include a severed left leg artery (claimed as circulatory problems status post injury to the artery, left leg), on an accrued benefits basis.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for hypertension, on an accrued benefits basis.


4.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety, on an accrued benefits basis.

5.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to August 1974.  The Veteran's awards and decorations during service included two Purple Heart medals, the first awarded for an injury incurred in November 1966, and the second awarded for an injury incurred in January 1967.  The Veteran died in January 1990; the Appellant is the Veteran's surviving spouse.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen the Appellant's claims of entitlement to service connection for the cause of the Veteran's death as well as for accrued benefits.  The Appellant submitted a notice of disagreement with this determination in July 2007, and timely perfected her appeal in January 2008.

In December 2009, the Appellant and her son testified before the undersigned Veterans Law Judge, sitting in St. Petersburg, Florida.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In June 2010, these claims came before the Board.  At that time, the Board determined that new and material evidence had been received sufficient to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Board also determined that the Appellant had submitted her initial claim for accrued benefits in July 1990.  The Appellant was advised, in October 1990, that the Veteran's death was unrelated to any condition incurred in or aggravated during active duty service.  The letter concluded, "[w]e are sorry we are unable to give you a more favorable decision to your claim for Dependency and Indemnity Compensation."  The Board determined that the Appellant was not advised that a claim for accrued benefits, based on claims pending at the time of the Veteran's death, had been considered or that such claim had been denied.  As such, the Board concluded that the 1990 claim for accrued benefits remained pending and unadjudicated.  The cause of death and accrued benefits claims were remanded to the Appeals Management Center (AMC) for additional evidentiary development.  Such development having been accomplished, the claims are returned to the Board for adjudication.
The Board notes that the Appellant submitted additional evidence after the issuance of the October 2011 supplemental statement of the case.  However, the personal statement submitted was duplicative of evidence already of record.  Thus, these matters need not be remanded for additional consideration by the RO.  See 38 C.F.R. § 20.1304 (2011).

New and Material Evidence

To establish jurisdiction over the Appellant's accrued benefits claims, the Board must first consider whether new and material evidence was submitted to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

Recharacterization of Issue on Appeal

The Board also notes that the Veteran originally filed a claim of entitlement to service connection for an anxiety state.  As is discussed in more detail below, the Appellant now alleges that the Veteran suffered from PTSD as a result of his time in active duty service.  Accordingly, the Board is expanding the original claim to include all anxiety disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United States Court of Appeals for Veterans Claims (Court) held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  Although the RO, which was obviously without the benefit of Clemons, denominated the claim as one for an anxiety state, the Board finds that the Appellant was not prejudiced thereby.  As will be discussed below, the Appellant's claim is one for an accrued benefit, and thus must be determined on the basis of the evidence of record at the time of the Veteran's death.  Accordingly, she is not prejudiced by the Board's expansion of the issue at bar.

Referred Issues

The issues of entitlement to service connection for bilateral tinnitus, diabetes mellitus, diabetic nephropathy associated with diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, orchitis, liver disease, tendonitis, chronic pain syndrome, and prostatitis, all for accrued benefits purposes, have been raised by the record (see notice of disagreement, July 18, 2007), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In July 1981, a rating decision denied claims of entitlement to service connection for: SFWs of the face and neck; feet and leg problems, to include an injury to the left leg artery; hypertension; and an anxiety state.  The Veteran was notified of the adverse determination and of his procedural and appellate rights.  He did not appeal this determination and it became final in July 1982.

2.  In October 1989, a rating decision declined the Veteran's petition to reopen the claims of entitlement to service connection for SFWs of the face and neck, feet and leg problems, to include an injury to the left leg artery, hypertension, and an anxiety state.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he filed a notice of disagreement in December 1989, initiating an appeal of the RO's rating decision. 

3.  The Veteran died in January 1990, during the pendency of the appeal.

4.  Following the Veteran's death, in July 1990, the Appellant filed a claim of entitlement to service connection for the cause of the Veteran's death and for accrued benefits.

5.  Based on the evidence of record at the time of the Veteran's death, evidence submitted subsequent to the July 1981 rating decision did not bear directly and substantially upon the claims of entitlement to service connection for SFWs of the face and neck and feet and leg problems, to include an injury to the left leg artery, for accrued benefits purposes.  The evidence is cumulative or redundant, and in connection with evidence previously assembled, is not so significant that it must be considered in order to fairly decide the merits of the claims.

6.  Based on the evidence of record at the time of the Veteran's death, evidence submitted subsequent to the July 1981 rating decision bears directly and substantially upon the claims of entitlement to service connection for hypertension and an acquired psychiatric disorder, for accrued benefits purposes.  The evidence is not cumulative or redundant, and in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claims.

7.  Resolving all reasonable doubt in favor of the Veteran, hypertension, for accrued benefits purposes, was incurred in or aggravated by active duty service.
8.  The Veteran was the recipient of two Purple Heart medals, thus combat in the Republic of Vietnam is conceded.

9.  Resolving all reasonable doubt in favor of the Veteran, an acquired psychiatric disorder, for accrued benefits purposes, was incurred in or aggravated by active duty service.

10.  The Veteran died in January 1990; the death certificate listed the immediate cause of death as smoke inhalation; a significant condition contributing to death but not resulting in the underlying cause was a blood ethyl alcohol level of 76 milligrams per deciliter (mg/dl).  An autopsy was performed, which confirmed these findings.

11.  Resolving reasonable doubt in the Veteran's favor, his alcohol use was secondary to his service-connected acquired psychiatric disorder (as of this decision).


CONCLUSIONS OF LAW

1.  The July 1981 rating decision, which denied service connection for SFWs of the face and neck, feet and leg problems, to include an injury to the left leg artery, hypertension, and an acquired psychiatric disorder, became final.  38 U.S.C.A. § 4005(c) (West 1976); 38 C.F.R. § 20.1100(a) (1981).

2.  For the purpose of accrued benefits, new and material evidence has not been received sufficient to reopen the claims of entitlement to service connection for SFWs of the face and neck and feet and leg problems, to include an injury to the left leg artery.  38 U.S.C.A. §§ 5108, 5121 (West 2002); 38 C.F.R. §§ 3.156 (as in effect prior to August 29, 2001), 3.1000 (2011). 
3.  For the purpose of accrued benefits, new and material evidence has been received sufficient to reopen the claims of entitlement to service connection for hypertension and an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 5121 (West 2002); 38 C.F.R. §§ 3.156 (as in effect prior to August 29, 2001), 3.1000 (2011). 

4.  The criteria for service connection for hypertension, for accrued benefits purposes, have been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).

5.  The criteria for service connection for an acquired psychiatric disorder, for accrued benefits purposes, have been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).

6.  The Veteran's acquired psychiatric disorder contributed substantially or materially to cause his death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Appellant's accrued benefits claims currently on appeal, the Board notes that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  That is, the Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here.  See Dela Cruz, 15 Vet. App. at 149 (2001).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist. 

With respect to the Appellant's claim of entitlement to service connection for the cause of the Veteran's death decided herein, the claim has been granted.  As such, the Board finds that any error related to the VCAA on the claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Accrued Benefits Claims

In October 1980, the Veteran filed his original claims of entitlement to service connection for SFWs of the face and neck, feet and leg problems, to include an injury to the left leg artery, hypertension, and an anxiety state.  A July 1981 rating decision denied these claims.  The Veteran was notified of the adverse determination and of his procedural and appellate rights.  He did not appeal this determination and it became final in July 1982.

In September 1986, the Veteran petitioned the RO to reopen his previously denied claims of entitlement to service connection for SFWs of the face and neck, feet and leg problems, to include an injury to the left leg artery, hypertension, and an anxiety state.  An October 1989 rating decision declined to reopen these claims.  The Veteran was notified of the adverse determination and of his procedural and appellate rights.  The Veteran filed a notice of disagreement with this adverse determination in December 1989.  Shortly thereafter, in January 1990, the Veteran died in a fire at his home.


In July 1990, the Appellant filed claims of entitlement to service connection for the cause of the Veteran's death and for accrued benefits.  In September 1990, an administrative decision was issued to the Appellant, indicating that her claim for service connection for the cause of the Veteran's death had been denied.  This decision did not address the issue of accrued benefits.

In June 2006, the Appellant filed the current claims, petitioning the RO to reopen her previous claims of entitlement to service connection for the cause of the Veteran's death and for accrued benefits.  A November 2006 rating decision denied the Appellant's claims and she initiated this appeal.

In June 2010, the Board determined that new and material evidence had been received sufficient to reopen the Appellant's previously denied claim of entitlement to service connection for the cause of the Veteran's death.  Further, the Board determined that because the Appellant did not receive sufficient notice from the RO that her accrued benefits claim had been adjudicated in September 1990, the claim was determined to be pending since that time.  The claim of entitlement to service connection for the cause of the Veteran's death and the claims for accrued benefits were remanded to the AMC for additional evidentiary development.  Such development having been accomplished, the claims have been returned to the Board for adjudication.

A.  New and Material Evidence

As noted above, a July 1981 rating decision denied the Veteran's claims of entitlement to service connection for SFWs of the face and neck, feet and leg problems, to include an injury to the left leg artery, hypertension, and an anxiety state.  In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).  

In September 1998, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued an opinion which overturned the test for materiality established by the Court in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called "change in outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated that materiality be determined solely in accordance with the definition provided in 38 C.F.R. § 3.156(a).  (It is noted that 38 C.F.R. § 3.156(a) was amended in August 2001.  However, that amendment is applicable only to claims filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  It does not apply to the Veteran's claim as he filed his claim to reopen in September 1986.)

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim and if it is not merely cumulative or redundant of other evidence that was then of record.  See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence, which bears directly and substantially upon the specific matter under consideration, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  See 38 C.F.R. § 3.156(a) (2001).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

At the time of the July 1981 rating decision, the RO noted that the Veteran's complete service records had not been secured, in spite of numerous attempts.  The available records showed no reference to shrapnel wounds of the face and neck area.  There was also no reference in the service records to a scar of the face or neck.  Service treatment records were also negative for any diagnosis of hypertension.  During January 1969, the Veteran complained of painful knees and ankles with leg cramps when walking for the prior six months.  He stated that he had not sought care at the dispensary.  Physical examination showed no abnormality of the lower extremities.  The Veteran's pre-induction examination showed a one-inch scar on the Veteran's left foot.  In July 1973, the Veteran complained of numbness in the legs, and it was indicated that the Veteran was overweight and needed to lose weight.  Physical examination showed no cramping at the time, no numbness, or paresthesias in the legs at rest or when going at a slower pace.  Deep tendon reflexes were 2+ with no pathology noted.  There was excellent blood supply with good pulses and no evidence of anterior compartment syndrome.  The Veteran's service records did not indicate that the Veteran had a cut left leg artery.  There was no reference to a nervous disorder and all physical examinations in service showed the Veteran to have normal psychiatric evaluations.

Upon VA examination in January 1981, there were no scars from shrapnel wounds of the face or neck and no wound was noted to indicate there was a cut left artery.  Physical examination showed both legs to be normal, appearing with good dorsal pedis palpitations, no swelling, normal reflexes, with only subjective hypoesthesia on the lateral aspect of the thighs.  The Veteran complained of constant pains in the legs and feet, especially when standing.  During the VA examination, he gave history of having been blown out of a truck in 1967 and 1968, with associated shrapnel wounds of the face.  However, the VA examiner found no abnormality in the feet or legs.  Blood pressure readings were 130/90, 138/94, and 130/92.  Cardiovascular examination was normal.  The VA examiner did not diagnose hypertension, but noted that it had been diagnosed by a private physician in October 1976, who also stated that the Veteran suffered from anxiety.  Another physician diagnosed the Veteran with alcoholism and hypertension.  Mental status examination showed the Veteran to have a great deal of anxiety, somatization, with intermittent depression.  The diagnostic impression was chronic pain syndrome, secondary to trauma in combat.

Based on the above, new and material evidence would consist of evidence of in-service diagnoses of residuals of SFWs of the face and neck, a severed left leg artery, hypertension and a psychiatric disorder, evidence of continuity of symptomatology for each disability, or medical evidence of a nexus between an in-service event and each currently diagnosed disability.

New evidence received after the July 1981 rating decision but prior to the Veteran's death in January 1990, consisted of: private treatment records from K.C.K, M.D., dated in 1988 and 1989; private treatment records from T.M.R.M.C., dated from January 1986 through October 1987; treatment records from T.A.F.B.; lay statements; a July 1989 statement from J.F.S., M.D.; VA treatment records; and a VA compensation examination dated in September 1989.

None of the aforementioned new evidence addressed the issues of SFW residuals or the bilateral lower extremities.  Specifically, the Veteran failed to provide evidence of current SFW residuals and disabilities of the lower extremities, evidence of injury or aggravation during service, evidence of continuity of symptomatology, or medical evidence of a nexus between SFW residuals and bilateral lower extremity disabilities and the Veteran's active military service.  Accordingly, the Board finds that the evidence received subsequent to the July 1981 rating decision and prior to the Veteran's death is not new and material and does not serve to reopen the claims for SFW residuals and bilateral lower extremity disabilities, for accrued benefits purposes. 

With respect to the Veteran's petition to reopen his claims of entitlement to service connection for hypertension and an acquired psychiatric disorder, the Board is of the opinion that the Veteran has submitted new and material evidence sufficient to reopen his claims.  The newly submitted evidence establishes diagnoses of both hypertension and depression.  Further, lay evidence establishes that the Veteran's former employer specifically recalled the Veteran being diagnosed with hypertension within one year of his discharge from active military service.  This evidence is not cumulative or redundant; in connection with evidence previously assembled, it is so significant that it must be considered in order to fairly decide the merits of the claim for service connection.  Accordingly, the claims of entitlement to service connection for hypertension and an acquired psychiatric disorder are reopened, for accrued benefits purposes, and must be considered in light of all the evidence, both old and new.

B.  Accrued Benefits Claims on the Merits

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The law and regulations governing claims for accrued benefits, as applicable to this case, state that, upon the death of a Veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of death, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011) (Emphasis added).  An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by a surviving spouse is deemed to include a claim for any accrued benefits.  See 38 C.F.R. § 3.1000(c); 3.152(b) (2011).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that for a surviving spouse to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  The Federal Circuit noted that this conclusion comported with the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive her own application.  Id. at 1300.
 
Hypertension

The Board notes that a Veteran who, during active military, naval, or air service, served in Vietnam during the Vietnam era during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2011).  Review of the Veteran's service personnel records reveals that he served on active duty in Vietnam, thus exposure to Agent Orange is conceded.  The Board notes however, that hypertension is not a disease listed among those recognized by VA as etiologically related to herbicide exposure.  See 38 C.F.R. § 3.309(e) (2011).  Thus, service connection cannot be established on a presumptive basis under this regulation. 

Alternatively, the Board notes that where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Hypertension means persistently high arterial blood pressure, and by some authorities, the threshold for high blood pressure is a reading of 140/90.  See Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

Review of the Veteran's available service treatment records reveals that upon entry into active duty service, the Veteran's blood pressure was recorded as 140/90.  The Veteran himself stated that he did not suffer from high blood pressure.  See Standard Forms (SFs) 88 & 89, Service Entrance Examination Reports, June 22, 1954.  In August 1957, a nursing note and treatment record indicated the Veteran's blood pressure was 130/84.  See Service Treatment Record, August 9, 1957.  In January 1969, the Veteran's blood pressure was noted as 130/80.  The Veteran again noted that he did not suffer from high blood pressure.  See SFs 88 & 89, Service Discharge Examination Reports, January 22, 1969.  On his April 1972 annual physical examination, the Veteran's blood pressure was 128/78.  See SF 88, Service Annual Examination Report, April 11, 1972.  During an orthopedic consultation in June 1973, the Veteran's blood pressure was noted as 140/84.  See Service Treatment Record, June 6, 1973.  The Veteran was discharged from active military service in August 1974, but no discharge examination was of record.  Based on the available evidence of record, the Veteran did not suffer from hypertension during active duty service.  


In January 1981, upon VA examination, the Veteran's blood pressure was noted as 130/90 (sitting, recumbent, and standing), 138/94 (sitting after exercise), and 130/92 (two minutes after exercise).  See VA Examination Report, January 30, 1981.  In May 1981, a treatment record from W.J.B., M.D. indicated that the Veteran had a diagnosis of hypertension, presently under treatment.  See Private Treatment Record, W.J.B., M.D., May 12, 1981.  A July 1981 statement from E.S., M.D., noted that he had treated the Veteran in October 1976.  At that time, the Veteran's blood pressure was noted as 170/100 and he was treated for hypertension.  See VA Treatment Record, E.S., M.D., July 3, 1981.  Private treatment records from T.M.R.M.C., dated January 1986 through October 1987, revealed the Veteran's continuing treatment for hypertension. 

In June 1989, the Veteran's former mentor from the F.P.S. submitted a lay statement on the Veteran's behalf.  Mr. C.W.S. stated that the Veteran began his employment with the F.P.S. in September 1974, the month following his discharge from active duty service.  Mr. C.W.S. noted that all state employees were required to take a physical examination prior to beginning their employment.  Mr. C.W.S. stated that he took the Veteran to see a physician at that time and distinctly remembered the Veteran being diagnosed with high blood pressure, and that the Veteran was immediately placed on medication to control this condition.  See Lay Statement, Mr. C.W.S., June 19, 1989.

Also in June 1989, the Veteran's former employer from T.F.B., Mr. G.R.D., Jr., submitted a lay statement on the Veteran's behalf.  Mr. G.R.D., Jr. stated that the Veteran was employed at T.F.B. from March 1983 to June 1988.  Mr. G.R.D., Jr. stated that he distinctly remembered, in his pre-employment talks and subsequent discussions with the Veteran, that it was discovered at, or shortly after, his honorable discharge, that he had high blood pressure.  The Veteran was taking medication for this condition and had evidently taken this since 1974.  See Lay Statement, Mr. G.R.D., Jr., June 15, 1989.

In July 1989, the Veteran's treating physician, J.F.S., D.M.D., submitted a statement indicating that he had treated the Veteran since 1974.  During the Veteran's medical history consultation, the Veteran revealed that he was taking a diuretic and a calcium ion channel inhibitor (to control hypertension).  See Private Treatment Record, J.F.S., D.M.D., July 18, 1989.

Upon VA examination in September 1989, the VA examiner noted that the Veteran had high blood pressure after getting out of service, for which he took medication.  It was noted that the Veteran had a myocardial infarction in 1983, necessitating a coronary bypass, and the Veteran was noted to have been on medication ever since.  The VA examiner diagnosed the Veteran with essential hypertension that was controlled with medication.  See VA Examination Report, September 13, 1989.

Based on the evidence annotated above, the Board finds that at the time of the Veteran's death, the evidence of record contained a diagnosis of hypertension as well as sufficient evidence to establish that hypertension existed to a compensable degree within one year of the Veteran's discharge from active duty service.  As such, the Veteran is afforded the presumption set forth under 38 C.F.R. §§ 3.307 and 3.309 (2011).  Resolving reasonable doubt in the Appellant's favor, there was, at the time of the Veteran's death, sufficient evidence to allow the claim of service connection for hypertension, for the purposes of accrued benefits.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine and finds it is applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Acquired Psychiatric Disorder

The Appellant alleges that prior to his death, the Veteran suffered from an acquired psychiatric disorder, to include PTSD and anxiety, as a result of his combat service in Vietnam.
As noted above, service connection for an acquired psychiatric disorder requires: (1) a medical diagnosis of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden, supra.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of Sec. 3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f) (2011). 

The Board takes judicial notice of the fact that PTSD-like symptoms have been recognized in combat Veterans of many military conflicts.  The modern understanding of PTSD dates from the 1970s, largely as a result of the problems that were still being experienced by military Veterans of the war in Vietnam.  Previous diagnoses now considered the historical equivalents of PTSD include railway spine, stress syndrome, shell shock, battle fatigue, or traumatic war neurosis.  See Andreasen, Nancy C. (Feb. 19, 2004).  Brave New Brain: Conquering Mental Illness in the Era of the Genome.  New York: Oxford University Press, p. 303.

Review of the Veteran's service personnel records reveals that he was the recipient of two Purple Heart medals for his service in Vietnam.  As such, his exposure to combat is conceded.  The Veteran's available service treatment records, however, are negative for any complaints of or treatment for a psychiatric disorder.

Evidence in support of the claim includes the February 1981 statement of R.W.M., M.D., which noted that the Veteran was seen in his office on January 30, 1981, for a psychiatric examination.  The Veteran was noted to have 20 years of military service and was wounded in Vietnam.  The Veteran complained of severe leg pain since that time, which had become worse recently, causing him to be irritable and nervous.  The Veteran also stated that he had trouble with his temper.  He reported sleep disturbance, becoming very nervous and shaky at times, and stated that he felt this way on a daily basis.  Dr. R.W.M. stated that his diagnostic impression was chronic pain syndrome, secondary to trauma apparently related to combat.  He further noted that from a psychiatric point of view, "this may well be posttraumatic neurosis."  He also noted there was mixed anxiety and depressive symptomatology to a moderate degree.  See Statement of R.W.M., M.D., February 4, 1981.  The Board finds Dr. R.W.M.'s diagnosis of "posttraumatic neurosis" to be the historical equivalent of PTSD.

Furthermore, a July 1981 statement, E.S., M.D. stated that he treated the Veteran for a nervous condition in October 1976.  See Statement of E.S., M.D., July 3, 1981.

Upon VA examination in January 1981, the Veteran reported being extremely nervous and tense since his in-service injuries.  The VA examiner diagnosed the Veteran with severe anxiety state.  See VA Examination Report, January 30, 1981.

Evidence against the claim consists of the June 1988, treatment note from K.C.K., M.D., which indicated that the Veteran suffered from depression.  See Private Treatment Record, K.C.K., M.D., June 19, 1988.  In January 1989, Dr. K.C.K. submitted a statement noting that the Veteran had serious cardiovascular disease with bypass surgery in 1986.  Since that time, the Veteran had been extremely depressed.  It was also noted that he had lost several family members due to cardiac disease, his youngest brother dying at age 37 in September 1988.  Due to the serious loss of his family as well as himself having coronary artery disease and hyperlipidemia, the Veteran had previously required psychiatric admission for suicidal tendencies.  He was noted to be on nerve and cardiac medication.  See Private Treatment Record, K.C.K., M.D., January 3, 1989.  Upon VA examination in September 1989, the VA examiner noted that the Veteran still had nervous symptoms brought on by losing two brothers at the ages of 37 and 42 years old to heart attacks.  See VA Examination Report, September 13, 1989.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Though the Veteran did not have a specific diagnosis of PTSD prior to his death, it is clear that he suffered from a nervous condition, posttraumatic neurosis (the historical equivalent of PTSD), and anxiety shortly after his discharge from active duty service.  While the Board does not doubt that the Veteran experienced significant depression following the loss of his family members, the evidence clearly establishes that he suffered from significant psychiatric difficulty prior to deaths in his family.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that he suffered from an acquired psychiatric disorder, to include posttraumatic neurosis, that is linked to in-service stressors (established by verified combat), and that service connection is warranted.  In support of this conclusion, the Board notes the absence of any other reported stressor events in the Veteran's pre-service past.  As such, the Board concludes that the evidence supports the grant of service connection for an acquired psychiatric disorder, for accrued benefits purposes.  In consideration of the applicability of the benefit-of-the-doubt doctrine, the preponderance of the evidence is for the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  The Cause of the Veteran's Death

The Appellant contends that the Veteran's now service-connected acquired psychiatric disorder and associated alcoholism, contributed substantially and materially to cause his death.

Dependency and indemnity compensation is payable to a surviving spouse of a qualifying Veteran who died from a service-connected disability.  See 38 U.S.C.A. § 1310 (West 2002).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2011).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2011).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2011).

The Certificate of Death indicates that the Veteran died in January 1990.  The immediate cause of death was smoke inhalation.  An autopsy was performed at the time of the Veteran's death. 

During her December 2009 Travel Board hearing, the Appellant asserted that the Veteran had a significant history of alcohol abuse, which began following his return from Vietnam.  The Appellant noted that the Veteran had threatened suicide on multiple occasions.  One occasion in particular required the police to surround the Appellant's home and remove the Veteran for his own safety, with mandatory institutionalization for observation.  The Appellant contended that the Veteran's alcohol abuse was a form of self-medication for his psychiatric disabilities.  Both the Appellant and her son stated that the Veteran had a history of cooking while intoxicated and leaving pots on the stove, which burned.  The Appellant testified that she repeatedly requested the Veteran not cook when he was at their home alone, for fear that an accident would occur.  Finally, the Appellant asserted that the Veteran's psychiatric disabilities caused his alcoholism, which in turn caused his death in the house fire of January 1990 by smoke inhalation.

On January 9, 1990, the official police report narrative summary indicated that the officer was called to the scene of a house fire at approximately 4:00PM.  Upon talking to the family, it was determined that the victim was a retired Veteran who had a history of alcoholism, heart disease, and hypertension.  He was noted to be a heavy smoker.  The Veteran was last seen by his son at approximately 1:00PM that day.  At that time, the Veteran was intoxicated.  It was discovered that early that morning, the Veteran was involved in a drunk driving accident and his vehicle had been impounded.

The firefighters located the Veteran in the bathroom in the bathtub on the west side of the house.  It was unknown where the Veteran was prior to the fire, but the bathroom was noted to be close to his bedroom.  The bathroom window was open, the faucets in the bathroom sink were open, and water was running in the sink.  The Veteran was determined to have been sitting on the edge of the bathtub facing the sink.  The Veteran was found where he had fallen backwards into the bathtub.  There was no fire damage in the bathroom, but there was heavy smoke and heat damage.  There was no sign of foul play discovered on the Veteran.  

An autopsy of the Veteran was conducted on January 10, 1990.  The Veteran had evidence of soot in his lungs and in his throat.  No sign of foul play was discovered.  The medical examiner diagnosed smoke inhalation with a carbon monoxide level of 72.9 percent and soot deposition in the lungs.  The Veteran's blood ethyl alcohol level was 76 mg/dl.

In assessing the merits of the claim, the Board observes that compensation shall not be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.301 (2011).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99; 64 Fed. Reg. 52375 (1999); Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  The exception, as explained in Allen, is when a disability like alcohol or drug abuse is secondary to an already service-connected disability (in that case, PTSD).

In Daniels v. Brown, 9 Vet. App. 348, 350 (1996), the Court held that the surviving spouse of a Veteran cannot receive Dependency and Indemnity Compensation benefits under 38 U.S.C.A. § 1310 if the cause of death of the Veteran is the result of the Veteran's own willful misconduct.  Thus, the Board must determine whether the Veteran's alcohol use was related to a service-connected disability or whether it was willful misconduct. 

Evidence of record shows that the Veteran began suffering from an acquired psychiatric disorder, to include posttraumatic neurosis, after sustaining his Vietnam combat injuries.  The Veteran received various awards for this service, including two Purple Heart medals.  The Veteran sought treatment for his psychiatric condition shortly after his discharge from service, indicating that he suffered from a nervous condition.  Review of medical records indicates he began having problems with substance abuse during service, following his tour in Vietnam.  Following his discharge from service, the Veteran was diagnosed with alcoholism and was admitted for inpatient treatment of this condition on several occasions. 

In April 2011, the AMC requested a VA medical opinion regarding whether the Veteran had a psychiatric disorder at the time of his death.  The VA examiner noted the January 1981 psychiatric evaluation that diagnosed chronic pain syndrome secondary to trauma, apparently related to combat.  That examiner also noted a possible diagnosis of posttraumatic neurosis with mixed anxiety and moderate depressive symptomatology.  The VA examiner stated that he would have to resort to mere speculation to provide the requested medical opinion.  He was unable to give an opinion as to whether the Veteran had a mental disorder without interviewing him.  A review of the records was determined to be insufficient to render an opinion.  See VA Compensation Opinion, April 13, 2011.  As the VA examiner was unable to determine whether the Veteran suffered from a psychiatric disorder prior to his death, he did not address the issue of whether there was an association between a psychiatric disorder and alcohol abuse.

As determined in this decision, the Board has found that the Veteran did suffer from an acquired psychiatric disorder at the time of his death.  The evidence also clearly indicates that he suffered from alcoholism as a result of his combat experience, for which he was repeatedly treated.  Although the official police report does not indicate the point of origin for the fire that caused the Veteran's death, the Appellant has asserted that the Veteran was often discouraged from cooking when he was home alone, due to his alcohol-induced forgetfulness, i.e. leaving pots burning on the stove.  Indeed, at the time of his fatal accident, the Veteran's blood alcohol level was elevated.  This contributed to his subsequent death, therefore his acquired psychiatric disorder and associated alcohol abuse led in part to the immediate events leading up to the Veteran's death.

The Board acknowledges that the evidence of record is not complete as to the point of origin of the fire, however, based on the fact that the Veteran had been arrested that morning for driving under the influence of alcohol and his blood alcohol level was elevated at the time of his death, it is clear this played a significant role in his death.  The Board acknowledges that it will never be known to a certainty whether the Veteran's alcohol consumption on the day of his tragic death was related to a service-connected disability.  Still, under the facts of this case and after resolving reasonable doubt in the Appellant's favor, the Board finds that it was.  See 38 C.F.R. § 3.102 (2011).  Thus, the Veteran's service-connected acquired psychiatric disorder is judged to have contributed substantially and materially to his death.  Hence, entitlement to service connection for the cause of death is established. 


ORDER

New and material evidence not having been submitted, based on the evidence of record at the time of the Veteran's death, the claims of entitlement to service connection for the residuals of SFWs of the face and neck and feet and leg problems, to include a severed left leg artery, for accrued benefits purposes, are not reopened.


New and material evidence having been submitted, based on the evidence of record at the time of the Veteran's death, the claims of entitlement to service connection for hypertension and an acquired psychiatric disorder, for accrued benefits purposes, are reopened.

Entitlement to service connection for hypertension, for the purposes of accrued benefits, is granted.

Entitlement to service connection for an acquired psychiatric disorder, for the purposes of accrued benefits, is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


